Chables P. Daly, Chief Justice.
Our opinion in this case was expressed orally and very fully upon the argument; and after reading the whole case over carefully we have only to repeat briefly what was then said. By the undertaking which the defendants entered into, and for the breach of which they are sued in this action, they became bound in the sum of $900 for the delivery of the property to the'plaintiff, *253if such delivery should be adjudged, and for the payment to him of such sum as might, for any cause, be recovered against the defendant in the action of Jaggar v. Cunningham. A delivery of the property to the plaintiff was not adjudged in the action in which the undertaking was given, nor was a delivery of it claimed in the complaint, which, instead of being in the form of complaints in actions of claim and delivery, was simply a complaint for a recovery of damages, such as would be framed in what was formerly known as actions of trover and trespass. The case, therefore, is in all respects substantially the same as Grallarati v. Orser (27 N. Y. 324), and the decision of the Court of Appeals in that case is controlling upon this. The judgment must, therefore, be affirmed.
Yak Hoesek, J., concurred.
Judgment affirmed.